DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on May 16, 2019 and August 17, 2020 were filed on/after the mailing date of the application on May 16, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 similarly recite, “N-bit fixed-point weights…each N-bit weight…storing the next n-bit portion of each weight…said n-bit portion of a weight…the stored n-bit portions of the weights” where the claims recite  the weights as “N-bit fixed-point” weights, but do not refer to any n-bit “portions” of weights, thus lack antecedent basis for “the next n-bit portion” and “said n-bit portion.”  Additionally, a “next n-bit portion” would denote a “previous n-bit portion,” where the claims do not clearly define such previous n-bit portion.  
Claims 1 and 16 also similarly recite, “…the least-significant bits of each N-bit weight…” where the claims describe weights as “N-bit fixed point weights…” but do not distinctly point out the “N-bit[s]” comprise “least-significant bits,” thus lack antecedent basis for “the least-significant bits.” 
Claims 1 and 16 further similarly recite,  “storing respective bits of said n-bit portion of a weight…calculate update weights…store said bits of the updated weights…” where the claims recite bits of a weight, but do not distinctly point out the updated weights have bits as well, thus lack antecedent basis for “said bits of the updated weights.” 
Dependent claims 2-15 are rejected for depending upon rejected independent claim 1; dependent claims 17-25 are rejected for depending upon rejected independent claim 16.

Claim Objections

Claims 1 and 16 are objected to because of the following informalities:  
Claims 1 and 16 similarly recite,  “weights…each…weight… each weight…a weight…” but should recite,  “weights…each…weight… each weight…each weight…”
Appropriate correction is required.

Allowable Subject Matter

Claims 1-20 would be allowable if the 112(b) rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  The present invention relates to a system and method of training artificial neural networks via an iterative cycle of signal propagation and weight-update operations.  Prior art includes: Shafiee Ardestani et al. (US 10,942,673) disclose a system and method of receiving, in a memory, input data to be processed in a first and a second layer, including assigning the input data to be processed according to at least one processing operation of the first layer, and buffering output data, the output data including synaptic weights; Rom et al. (US 2020/0185027) disclose a system and method for implementing a deep learning accelerator or other neural network components within a die of a non-volatile memory apparatus, the method including updating synaptic weights of a neural network stored on the die; Lin et al. (US 2020/0026991) disclose an in-memory computing device implementing a neural network, the in-memory computing device having a plurality of synaptic layers of different types, each type comprising memory cells, and weights may be stored in memory cells.  However, the prior art cited above as well as the prior art cited in the Information Disclosure Statements (IDS) filed May 16, 2019 and August 17, 2020 do not explicitly teach or suggest the limitations of independent claims 1 and 16 as recited.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612